UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7834



CARLOS CALDERON,

                                            Plaintiff - Appellant,

          versus

BISHOP L. ROBINSON, individually and in his
official capacity as Secretary, DPSCS; RICHARD
A. LANHAM, individually and in his official
capacity as Commissioner, DPSCS; ALVIN G.
JOHNSON, individually and in his official
capacity as Correctional Officer IV of the
Maryland Department of Corrections at MTSC;
RICHARD SINGLETARY, Security Chief; T. RUFFIN,
CO III; T. BOWLING, CO IV, each individually
and in their official capacities as officers
of the Maryland Department of Corrections;
WILLIAM L. SMITH, Warden; HOLLIS S. THOMPSON,
Asst. Warden; LUKE MONTGOMERY, CO V; ANDREW J.
JOHNSON, CO IV; ALICIA SHELTON, CO IV; K.
HAIRSTON, CO III; C. DORSEY, CO II; JOHN
SANDERS, CO II; BARRY FLACK, CO I; L. BROWN,
CO II; STEPHEN MCDONOUGH, CO I; S. KELLY,
CO I; R. BROSEKER, CO II; G. LUTZ, CO V;
T. JEFFRIES, CO VI, each individually and in
their official capacities as officers of the
Maryland Department of Corrections,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CA-
96-3316-PJM)
Submitted:   March 13, 1997             Decided:   March 20, 1997

Before HALL, ERVIN, and WILKINS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carlos Calderon, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his Eighth and Fourteenth Amendment claims against all Defendants,

but maintaining his claim of deliberate indifference to medical

needs under 42 U.S.C. § 1983 (1994). We dismiss the appeal for lack

of jurisdiction because the order is not appealable. This court may
exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.
Loan Corp., 337 U.S. 541 (1949). The order here appealed is neither

a final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                3